Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 – 9 in the reply filed on March 10th, 2022 is acknowledged.  Claims 10 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is uncertain what a “fat analogue” is.  The instant specification gives examples of fat analogues (e.g., hydrocolloids, gellified emulsion of fat and protein) but does not provide a definition that a person having ordinary skill in the art could use to reproduce the invention [0069].  The instant specification does disclose that “a material that has the appearance and/or properties of fat” can be injected into the meat analogue [0087].  However, the instant specification does not identify this as the definition of a fat analogue.  
Regarding claim 4, it is unclear what a “fat solution” is in this instance.  Fat does not dissolve in an aqueous solution because of the solvent’s polarity.  Fat would dissolve in an organic solvent but it is unclear if this is what is meant.  For the purposes of this Office Action, “fat solution” is being understood as an emulsion.
Regarding claim 6, it is unclear what is meant by “shaped to resemble marbled meat”.  “Shaped to resemble” could be related to the shape of the meat analogue or only to the presence of fat adjacent to protein.
Regarding claim 8, it is unclear what a “wet moisture composition” is.  For the purpose of this Office Action, wet moisture composition is being understood to mean a meat analogue with a noticeable wet characteristic, in particular those of >11 wt% (semi-moist and wet) [0044].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US-5922392-A).
               Regarding claims 1 and 5, Kelly teaches a fiber matrix being created through extrusion [Col 2, lines 34 – 35].  The extrusion process creates sheared parallel fibers [Fig 7].  The product fibers may be based on any protein or mixture of proteins including plant (i.e. vegetable, wheat) and animal proteins (i.e. low-grade meat) [Col 2, lines 46 – 53].    
Kelly also teaches inclusion bodies between the fibers [Col 2, lines 55 – 56].  The inclusion bodies can be made of insoluble polymers such as cellulose [Col 3, lines 45 – 49].  Plant hulls and fiber are known to contain cellulose so the hulls and fiber of the claim are considered to be met by the cellulose-containing inclusion bodies of Kelly.
Kelly teaches a meat analogue with a macrostructure of connected sheared parallel fibers, meat, and insoluble particles made through extrusion.  While the prior art does not explicitly state the production of gaps in the meat analogue due to extrusion, “The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).”  Since the extrusion process of Kelly produces the claimed macrostructure comprising meat and insoluble particles, the extrusion process is considered to provide gaps as claimed.  
Regarding claim 7, Kelly teaches the inclusion bodies between the protein fibers not having a precise distribution [Col 2, lines 55 – 59].  
Regarding claims 8 and 9, Kelly teaches the extrusion of a wheat gluten dough where dry gluten powder is mixed with water.  Specifically, Kelly discloses 12kg water in 60kg powder which would be ~16 wt% water [Col 5, lines 40 – 47].  This is considered to meet a “wet-moisture composition.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claim 1 above, and further in view of Trottet (US-20180064137-A1).
Regarding claim 2, Kelly teaches a meat analogue with parallel protein fibers comprising meat proteins and insoluble particles, the meat analogue having gaps between the fibers.  Kelly does not teach the injection of fat into the gaps between the parallel fibers.
Trottet teaches creating a meat analogue through extrusion.  A liquid oil, fat, or a combination thereof is then injected into the extruder barrel downstream of the feeding location of the plant protein but before the cooling die [0010] – [0012], [Fig 1].  As the fat moves into the gaps between the fibers, a meat analogue with visually distinct regions forms, creating the resemblance of real meat [0017].  
This method results in a better texturized product that does not require starch and/or flour, which is known to give a negative mouthfeel [0018].  It would have been obvious to a person having ordinary skill in the art to use the injection method of Trottet on the meat analogue of Kelly so as to provide a better texturized product with a better mouthfeel and a resemblance to real meat.
Regarding claim 6, Kelly teach creating gaps between the protein fibers as in Claim 1 above.  Trottet teaches adding fat to the gaps of extruded protein products.  It would have been obvious that the combination of Kelly and Trottet, where fat is injected between the protein fibers, would provide a marbling effect.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claim 1 above, and further in view of Trottet (US-20180064137-A1) and Monagle (US-6797288-B2).
Regarding claim 3, Kelly teaches a meat analogue with parallel protein fibers comprising meat proteins and insoluble particles, the meat analogue having gaps between the fibers.  Trottet teaches the injection of a fat or oil into a meat analogue made of extruded plant protein as stated above.  Neither Kelly or Trottet teach the injection of a fat analogue into the gaps of the meat analogue.
Monagle teaches creating a highly water-soluble gel from native vegetable protein [Col 3, lines 14 – 16].  The gel has a high dispersibility, allowing it to be readily distributed between the protein fibers [Col 5, lines 10 – 15].  The gel is characterized by a low-temperature onset, which allows for complete  gel formation.  When injected, the gel allows for a firm and cohesive meat structure suitable for slicing [Col 5, lines 15 – 19].
It would have been obvious to a person having ordinary skill in the art to inject a fat-analogue gel as it would provide a better texturized product with a better mouthfeel from injection and a more solid, sliceable meat analogue from the gel.
Regarding claim 6, Kelly, Trottet, and Monagle teach a fat analogue injected into the gaps between the protein fibers.  It would have been obvious that the alternating regions of protein and fat would create a marbling effect.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claim 1 above, and further in view of Elmquist (US-3175909-A).
Regarding claim 4, Kelly teaches a meat analogue with parallel protein fibers comprising meat proteins and insoluble particles, the meat analogue having gaps between the fibers as stated in claim 1 above.  Kelly does not teach the immersion of the protein fibers in a fat solution creating alternating visually distinct regions. 
Elmquist teaches the creation of protein fibers from safflower seed meal [Col 1, lines 54 – 55].  The fibers are bathed in oil or melted fat [Col 4, lines 4 – 5].  This creates bundles of fibers of different sizes that simulate meats of different textures [Col 4, lines 5 – 8].  This method produces an even distribution of binders, fats/oils, and flavorants [Col 4, lines 10 – 14].
It would have been obvious to a person having ordinary skill in the art to use the method of Elmquist to add fat to the protein fibers of Kelly so as to create meat analogues with different textures and an even distribution of fat.
Regarding claim 6, Kelly teaches creating gaps between the protein fibers as in Claim 1 above.  Elmquist teaches adding fat to the gaps of extruded protein products by bathing them in fat/oil.  It would have been obvious that the combination of Kelly and Elmquist, where fat is added between the protein fibers by soaking in fat/oil, would provide a marbling effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        

/Nikki H. Dees/Primary Examiner, Art Unit 1791